     Case: 1:20-cv-00530 Document #: 49 Filed: 03/27/20 Page 1 of 2 PageID #:4304




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RICHEMONT INTERNATIONAL SA,
CARTIER INTERNATIONAL A.G.,                       Case No. 20-cv-00530
MONTBLANC-SIMPLO GMBH, CHLOE
S.A.S., VAN CLEEF & ARPELS SA, and                Judge Sarah L. Ellis
OFFICINE PANERAI A.G.,
                                                  Magistrate Judge Sidney I. Schenkier
               Plaintiffs,
v.

ZHANG CHAN, et al.,

              Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiffs Richemont

International SA, Cartier International A.G., Montblanc-Simplo GmbH, Chloe S.A.S., Van Cleef

& Arpels SA, and Officine Panerai A.G. (collectively, “Plaintiffs”) hereby dismiss this action

with prejudice as to the following Defendants:

            Defendant Name                                     Line No.
        COOLSTEELANDBEYOND                                       156
           Starchenie Jewelry                                    190
                 evawivi                                         210
                larkcalled                                       220
                  loreset                                        221
                pulsation                                        225
              rhymelasting                                       227
              shinyshining                                       228
   Case: 1:20-cv-00530 Document #: 49 Filed: 03/27/20 Page 2 of 2 PageID #:4305




Dated this 27th day of March 2020.   Respectfully submitted,

                                     /s/ Allyson M. Martin
                                     Amy C. Ziegler
                                     Justin R. Gaudio
                                     Allyson M. Martin
                                     Greer, Burns & Crain, Ltd.
                                     300 South Wacker Drive, Suite 2500
                                     Chicago, Illinois 60606
                                     312.360.0080 / 312.360.9315 (facsimile)
                                     aziegler@gbc.law
                                     jgaudio@gbc.law
                                     amartin@gbc.law

                                     Counsel for Plaintiffs Richemont International SA,
                                     Cartier International A.G., Montblanc-Simplo
                                     GmbH, Chloe S.A.S., Van Cleef & Arpels SA, and
                                     Officine Panerai A.G.




                                        2
